Citation Nr: 0116138	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-13 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than November 19, 
1998, for a total disability rating for compensation purposes 
based on individual unemployability



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from May 1949 to May 1950 and 
from September 1950 to September 1951.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston Massachusetts, that established entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) effective from November 19, 
1998.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for an earlier effective date.

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  The veteran underwent VA surgery and hospitalization from 
May to July 1996.  

3.  The veteran submitted a claim for TDIU on November 19, 
1998.

4.  In April 1999, the veteran submitted a claim for benefits 
for left foot disability caused by VA surgery.

5.  In February 2000, the RO established entitlement to 
disability compensation under 38 U.S.C.A. § 1151 for left 
foot drop and assigned an 80 percent disability rating 
effective from November 19, 1998.  




CONCLUSION OF LAW

The criteria for an effective date earlier than November 19, 
1998 for grant of TDIU are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); § 5107 (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
§ 5110 (West 1991); 38 C.F.R. §§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1952, the RO established service connection for 
residuals of a gunshot wound (GSW) of the left knee and 
assigned a 30 percent disability rating.  

In October 1987, the veteran fell from a ladder and fractured 
his left hip.  He underwent surgery at Boston VA Medical 
Center for open reduction and fixation of the hip and 
thereafter he developed right arm brachial plexus pain.  He 
underwent additional VA left hip surgery in January 1988 
because the previous fixation had failed.  Thereafter he 
developed left foot drop felt to be secondary to sciatic 
nerve injury.  See August 1988 VA examination report.

On April 11, 1988, the veteran submitted a claim for VA 
disability benefits for his right arm pursuant to 38 U.S.C.A. 
§ 351 and a claim for an increased rating for his service-
connected left knee.

In a September 1988 rating decision, the RO denied an 
increased rating for residuals of a GSW of the left knee but 
established service connection under 38 U.S.C.A. § 351 (now 
38 U.S.C.A. § 1151) for status post brachial plexus injury to 
the right arm and assigned a 40 percent rating.  The combined 
service connection ratings totaled 60 percent.  The veteran 
was notified of the decision and of his appeal rights in a 
letter issued in October 1988 but he did not appeal the 
decision.  

In February 1989, the veteran submitted a claim for tort 
damages due to VA surgery in October 1987.  

The veteran was hospitalized by VA from February to March 
1991 after he fell in his home.  The RO considered this 
evidence in a July 1991 rating decision that continued the 
previous disability ratings.  The veteran was notified of the 
decision and of his appeal rights in a letter issued in July 
1991 but he did not appeal the decision.  

The veteran underwent a VA examination in November 1991.  The 
report notes that the veteran had significant lower extremity 
disability, that he required a wheel chair, and that he had 
Parkinson's disease.  Upon receipt of this evidence, the RO 
issued a rating decision in December 1991 that continued the 
previous disability ratings.  The veteran was notified of the 
decision and of his appeal rights in a letter issued in 
December 1991 but he did not appeal the decision.

In February 1993, the RO received notice from VA's Veterans 
Benefits Administration (VBA) that an administrative tort 
claim settlement had been reached concerning a claim under 
38 U.S.C.A. § 1151 for disability caused by right arm 
paralysis.  

In May 1995, the veteran submitted a claim for a temporary 
total rating due to recent surgery performed at Boston VA 
Medical Center.  The veteran also requested that his service 
connection disability be "reopened" which the RO treated as 
a request for re-evaluation of service-connected 
disabilities.  

In June 1995, the RO received VA clinical records dated from 
1990 to 1995.  In an October 1995 rating decision, the RO 
determined that a temporary total rating was not warranted, 
that the right arm injury did not warrant an increased 
rating, and that the veteran had not submitted any new and 
material evidence to reopen his left knee GSW disability 
rating.  The veteran was notified of the decision and of his 
appeal rights in a letter issued in October 1995 but he did 
not appeal the decision.

In November 1996, the RO received VA clinical reports 
reflecting VA hospitalization and hip surgery during May 
1995.  Sepsis occurred after surgery that required 
rehospitalization in March 1996 and again from May to July 
1996.  In May 1996, the veteran underwent surgical revision 
of acetabular left hip arthroplasty.  In July 1996, he was 
discharged to home to try to obtain weight-bearing capability 
on his left hip.  

The RO issued a rating decision in July 1997 that notes that 
the veteran requested an increased rating in November 1996.  
The rating decision continued the previous disability 
ratings.  The veteran was notified of the decision and of his 
appeal rights in a letter issued in July 1997 but he did not 
appeal the decision.  

In June 1998, the veteran submitted an application for a 
clothing allowance, requesting that a metal brace be issued 
for his left leg.  He reported that he was unable to walk.

On November 19, 1998, the veteran submitted a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
On Individual Unemployability.  Along with the application, 
the veteran submitted a November 1998 letter from a VA 
physician indicating that the veteran was still wheelchair 
bound from hip surgery, that he likely could not work.  

In a March 1999 rating decision, the RO denied a TDIU rating.

In a letter dated March 24, 1999, the veteran submitted a 
claim under 38 U.S.C.A. § 1151 for a left hip condition with 
sciatic nerve injury and left foot drop allegedly due to VA 
surgery.  He claimed that since the VA surgery, he had left 
foot drop.  

In April 1999, the RO received a March 1999 letter from the 
veteran's VA physician reflecting that the veteran's sciatica 
and right brachial disorders were both due to VA surgery.  
The letter notes that the veteran was wheelchair bound and 
that he could not work.  The right brachial disorder had 
caused a claw hand. 

In a July 1999 rating decision, the RO denied compensation 
under 38 U.S.C.A. § 1151 for left foot drop on the basis of 
no evidence that VA surgery had caused the disability.  The 
RO also denied TDIU on the basis that the veteran was 
unemployable due chiefly to non-service-connected disability.

In August 1999, the RO received another letter from the 
veteran's VA treating physician concerning his disability.  
The physician clarified that left sciatica and left foot drop 
are considered to be service-connected and contribute to 
unemployability.  

In September 1999, the veteran submitted a notice of 
disagreement along with a September 1999 letter from his VA 
treating physician again relating sciatic palsy and left foot 
drop to previous VA surgery.  

An October 1999 VA clinical report notes that the veteran was 
housebound with total loss of use of the left leg.

In a February 2000 rating decision, the RO established 
entitlement to service connection under 38 U.S.C.A. § 1151 
for left foot drop and assigned an 80 percent disability 
rating for that disability.  The combined total disability 
rating was raised to 90 percent.  In that decision, the RO 
established entitlement to TDIU and assigned an effective 
date of November 19, 1998.

In August 2000, the veteran's representative argued that a 
1988 VA examination report and a copy of proceedings of a 
1989 tort suit comprise the basis for an earlier effective 
date.  

I.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It 
appears that all relevant evidence available has been 
obtained and associated with the claims folder.  

It must first be determined whether there is a prior final 
decision on the issue that would otherwise limit assigning an 
earlier effective date.  The record reflects that there are 
no prior final decisions denying TDIU.  The Board must next 
review how the TDIU rating arose to determine which of the 
regulations governing effective dates to apply.  

If the TDIU rating arose because of a grant or award of 
service connection, the effective date can be no earlier than 
the date of the claim.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (2000).  If it arose because of an 
award of increased benefits, the effective date of award can 
be a year prior to date of claim under the provisions of 
38 U.S.C.A. § 5110(a), (b)(2) (West 1991).  Finally, if it 
arose because of a grant of benefits under 38 U.S.C.A. 
§ 1151, the effective date will be the date of such injury if 
an application therefor is received within one year of such 
date, otherwise, date of claim.  38 U.S.C.A. § 5110(c); 
38 C.F.R. § 3.400(i) (2000).  

The grant of TDIU in this case is based on a February 2000 
grant of compensation under 38 U.S.C.A. § 1151 for left foot 
drop.  There is medical evidence linking left foot drop to VA 
surgery and hospitalization during May to July 1996.  
However, the veteran did not submit a TDIU claim or an 1151 
claim for the left leg within a year of that surgery or 
treatment.  Thus, the date of the claim controls-not the 
date of treatment.  In this case, the veteran submitted a 
claim for TDIU in November 1998 and for 38 U.S.C.A. § 1151 
benefits in March 1999.  The Board notes that the veteran did 
in fact submit a claim under 38 U.S.C.A. § 1151 back in April 
1988; however, he claimed only right arm disability at that 
time, not left leg or foot disability.  Moreover, the RO 
issued a rating decision in September 1988 addressing the 
veteran's April 1988 claim and he did not appeal that 
decision.  The Board therefore agrees with the RO that the 
earliest "date of claim" is the date of the TDIU claim made 
in November 1998.  The Board must therefore find that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); § 5107(b) (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  Thus, the claim must be denied.  


ORDER

An effective date earlier than November 19, 1998 for grant of 
TDIU is denied.  



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

 

